Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 9-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1506843-A1, hereinafter EP’843, in view of in view of Sasaki (US 20060163824).
Regarding claim 1, EP’843 discloses a tool-holding apparatus (See Figure 1) comprising: a rotational-output shaft 19 having an insertion hole 2 configured to receive a mounting portion of a tool accessory 3 (See Figure 1); at least one engaging member 18 supported in the rotational-output shaft 19 so as to be movable in an axial direction and a radial direction of the rotational-output shaft (See Figures 1 and 2), the at least one engaging member 18 being configured to engage with the tool accessory 3 when the tool accessory 3 is fully inserted into the insertion hole 2 (See Figure 1); a first biasing member 8 biasing the at least one engaging member 18 in a direction that causes the at least one engaging member 18 to engage with the tool accessory (See Figure 3); a bit sleeve 13 configured to be movable in the axial direction along an outer-
Regarding claim 2, EP’843 discloses wherein the projection is configured to contact the at least one engaging member 18 (Note: surfaces 16,12, and 17 contact ball 18) (See Figures 1 and 2).
Regarding claim 4, EP’843 discloses wherein: the first biasing member 8 is a compression coil spring (See Figure 1); and one end of the compression coil spring in the axial direction contacts the rotational output shaft 19, and the other end of the compression coil spring in the axial direction contacts the at least one engaging member 18 (Note: the spring 8 contacts the ball 18 via element 10).
Regarding claim 5, EP’843 discloses the tool holding apparatus of claim 1 as set forth above.  EP’843 further discloses wherein a tilted surface 16,12,17 is provided on an inner circumferential surface of the bit sleeve 13 (See Figure 1).  EP’843 does not disclose wherein the tilted surface is arranged such that movement of the at least one engaging member outward in the radial direction against the tilted surface causes the bit sleeve to move axially forward relative to the rotational output shaft against the biasing force of the second biasing member.  Sasaki discloses a tool holding apparatus (See Figure 14) having a sleeve 239 with a tilted surface 239c such that movement of an engaging member 237 outward in the radial direction against the tilted surface 239c causes the sleeve 239 to move axially forward relative to an output shaft 215 against the biasing force of a biasing member 241 (See Figures 9 and 10).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the tilted surface of EP’843, in view of Sasaki, as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.  Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the tilted surface to be between 45 and 90 degrees with respect to a line parallel to a rotational axis of the rotational output shaft since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the angle of the tilted surface(s) to ensure the proper movement of the engaging member in order to lock a tool into the tool holding apparatus. 
Regarding claim 6, EP’843 discloses wherein the bit sleeve 13 has: a first recess provided on an inner-circumferential surface of the bit sleeve 13 and configured to permit movement of the at least one engaging member 8 outward in the radial direction (See Figures 1 and 2); and a second recess that is contiguous with the first recess and surrounds the first biasing member 8 (See Figures 1 and 2) (Note: the recess in which the first biasing member 8 is mounted is circular).
Regarding claim 9, EP’843 discloses the tool holding apparatus of claim 1 as set forth above.  EP’843 does not disclose an electric work machine comprising: a motor; and the rotational-output shaft operably driven by the motor; wherein the tool-holding apparatus is provided at a tip portion of the rotational-output shaft.  Sasaki discloses an electric work machine comprising a motor 121, a rotational-output shaft 115 operably driven by the motor 121; wherein a tool-holding apparatus is provided at a tip portion of the rotational-output shaft 115 [0033] (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the tool holding apparatus of EP’843 with the electric work machine of Sasaki, in order to provide a means of driving the tool holding apparatus.
Regarding claim 10, EP’843 discloses a tool holding apparatus (See Figure 1) having a rotational-output shaft 19 with a substantially hexagonal hole 2 extending within the rotational-output shaft 19 in the axial direction; a slotted hole 11 that extends 
Regarding claim 11, EP’843, as modified, discloses wherein an axially rearward portion of the bit sleeve 13 is configured to permit movement of the ball 18 outward in the radial direction beyond an outer circumferential surface of the rotational-output shaft 19 (See Figures 1 and 2).
Regarding claim 12, EP’843 discloses a tool holding apparatus, comprising: a rotational-output shaft 19 having an insertion hole 2, which extends in an axial direction and is configured to receive a mounting shaft of a tool accessory 3 (See Figure 1), and a slotted hole 11 extending in a radial direction from the insertion hole 2 to an outer-circumferential surface of the rotational-output shaft 19;  a ball disposed 18 in the slotted hole 11 so as to be movable in the axial and radial directions of the rotational-output shaft (See Figures 1 and 2), the ball 18 and the slotted hole 11 being configured such that the ball 18 is engageable in a first circumferential groove defined in the tool accessory when the tool accessory is fully inserted into the insertion hole (See Figure 3); a first biasing member 8 disposed in a second circumferential groove defined in an outer-circumferential surface of the rotational-output shaft  (See Figure 1) and applying a first biasing force to the ball 18 at least forwardly in the axial direction (See Figure 1); a bit sleeve 13 surrounding the outer-circumferential surface of the rotational-output shaft 19 and having a projection (Note: the portion of the sleeve 13 projecting radially inward) that extends radially inward from an inner-circumferential surface of the bit 
Regarding claim 13, EP’843 discloses wherein the second circumferential groove (Note: the groove in which the spring 8 is mounted) in the rotational-output shaft is contiguous with the slotted hole 11 (See Figure 1).
Regarding claim 20, EP’843 discloses wherein the tool accessory 3 is insertable into the insertion hole 2 regardless of the axial position of the bit sleeve 13 relative to the rotational output shaft 19 (See Figures 1-4).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1506843-A1, hereinafter EP’843, in view of Chang (US 20050235785).
Regarding claim 3, EP’843 discloses the tool holding apparatus of claim 1 as set forth above.  EP’843 does not disclose a step provided on an end portion of an inner-circumferential portion of the bit sleeve in the axial direction; and the step is arranged on the bit sleeve such that when the step makes contact with the positioning part, the bit sleeve is positioned at the blocking position.  Chang discloses a tool holding apparatus (See Figure 7) including a bit sleeve 221 having a step provided on an end portion of an inner circumferential portion in the axial direction (Note: the portion of the sleeve that contacts positioning part 222) wherein the step is arranged on the bit sleeve 221 such that when the step makes contact with a positioning part 222, the bit sleeve is positioned in a blocking position (Note: a ball 24 is in a locking position) (See Figure 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’843, in view of Chang, to provide the bit sleeve with a step as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Allowable Subject Matter
Claims 7, 8, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722